             Case 1:19-cr-00157-PAE Document 17 Filed 06/03/19 Page 1 of 4
                                           U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                      June 3, 2019

BY ECF AND E-MAIL
The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

             Re:      United States v. Joseph Prezioso
                      19 Cr. 157 (PAE)

Dear Judge Engelmayer:

        The Government respectfully submits this letter in connection with the sentencing of
defendant Joseph Prezioso, currently scheduled for June 10, 2019. As more fully set forth below, the
plea agreement between the parties (the “Plea Agreement”) calculated a United States Sentencing
Guidelines (the “Guidelines” or “U.S.S.G.”) range of 0 to 6 months’ imprisonment (the “Guidelines
Range”). The Government respectfully submits that a sentence of incarceration within the Guidelines
Range that both reflects the seriousness of the offense and deters Prezioso and others, is sufficient,
but not greater than necessary, to comply with the purposes of sentencing.

                                           Offense Conduct

       I.          The Investigation into the Bonanno Crime Family

        In or about 2016, this Office, along with the Department of Homeland Security, Homeland
Security Investigations, the Department of Labor, and the Federal Bureau of Investigation, began
investigating members and associates of the Bonanno Organized Crime Family of La Cosa Nostra.
(Presentence Report (“PSR”) ¶ 7). As a result of that investigation (the “Bonanno Investigation”), a
grand jury in this district returned an indictment in January 2018, which charged ten members and
associates of La Cosa Nostra with racketeering and extortion offenses. (PSR ¶ 7; see United States
v. Cammarano, 18 Cr. 15 (AKH)). One of the defendants named in the Cammarano indictment was
Joseph Sabella, a captain in the Bonanno Family. (PSR ¶ 7). The Bonanno Investigation continued
throughout 2018, resulting in two superseding indictments in Cammarano.

       II.         The Tank Site

       During the course of the Bonanno Investigation, federal authorities discovered a large scale
construction and trucking fraud at a jobsite located on Staten Island (the “Tank Site”). (PSR ¶ 8).
              Case 1:19-cr-00157-PAE Document 17 Filed 06/03/19 Page 2 of 4



The Tank Site housed two large, liquid natural gas tanks that were scheduled to be demolished. (PSR
¶ 8). Prezioso was hired by the owner of the tank site in 2013 to oversee the project, which
contemplated importing clean dirt and concrete onto the site for a fee, and then demolishing the tanks.
(PSR ¶ 8). Prezioso was paid $5,000/month by the Tank Site owner for his work on the site. The
Bonanno Investigation revealed, among other things, that (1) Joseph Sabella was intimately involved
at the Tank Site and controlled the Bonanno Family’s interest at the Tank Site, (2) Prezioso attended
meetings with Sabella and other members and associates of La Cosa Nostra about who would have
access to dump material at the Tank Site, (3) Prezioso communicated by e-mail with Sabella about
the site, and (4) Prezioso was secretly paid over $146,000 in cash from a Genovese Family-backed
company that did work at the Tank Site. (PSR ¶¶ 11-12).

       III.      Prezioso Lies to Federal Agents and Withholds Documents from a Grand Jury
                 Subpoena Response

       On April 20, 2018, Prezioso was interviewed by this Office and federal agents as part of the
Bonanno Investigation. (PSR ¶ 9). During the interview, Prezioso lied about his compensation for
work at the Tank Site and Sabella’s activities at the site. (PSR ¶ 10). In addition, Prezioso withheld
e-mails between himself and Sabella when responding to a grand jury subpoena issued as part of the
Bonanno Investigation. (PSR ¶ 12). These lies and the withholding of documents were designed to
hide the extent of Prezioso’s and Sabella’s involvement in the unlawful activity at the Tank Site.
(PSR ¶ 10).

                               The Defendant’s Guilty Plea and the PSR

        On March 5, 2019, the defendant pleaded guilty, pursuant to the Plea Agreement, to making
false statements, in violation of Title 18, United States Code, Sections 1001(a)(1), (2). Pursuant to
the Plea Agreement, the parties stipulated to a base offense level of 6. (PSR ¶ 3). After a two-level
reduction for acceptance of responsibility, the total offense level is 4. (PSR ¶ 3). The parties further
stipulated that the defendant has no criminal history points and was in Criminal History Category I.
(PSR ¶ 3). Accordingly, the parties stipulated that the Guideline Range was 0 to 6 months’
imprisonment. (PSR ¶ 3). In the PSR, Probation has reached the same determination. (PSR ¶¶ 17-
29, 72).

                                                Discussion

        Section 3553(a) provides that the sentencing “court shall impose a sentence sufficient, but not
greater than necessary, to comply with the purposes set forth in paragraph (2) of this subsection,” and
then sets forth seven specific considerations:

              (1) the nature and circumstances of the offense and the history and
                  characteristics of the defendant;
              (2) the need for the sentence imposed—
                  (A) to reflect the seriousness of the offense, to promote respect for the
                      law, and to provide just punishment for the offense;
                  (B) to afford adequate deterrence to criminal conduct;


                                                     2
           Case 1:19-cr-00157-PAE Document 17 Filed 06/03/19 Page 3 of 4



                 (C) to protect the public from further crimes of the defendant; and
                 (D) to provide the defendant with needed educational or vocational
                     training, medical care, or other correctional treatment in the most
                     effective manner;
           (3)   the kinds of sentences available;
           (4)   the kinds of sentence and the sentencing range established [in the
                 Guidelines];
           (5)   any pertinent policy statement [issued by the Sentencing Commission];
           (6)   the need to avoid unwarranted sentence disparities among defendants
                 with similar records who have been found guilty of similar conduct;
                 and
           (7)   the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

Application

         In light of the circumstances of the instant offense, the Government submits that the
appropriate sentence is an incarceratory sentence within the Guidelines Range that is long enough to
reflect the seriousness of Prezioso’s conduct and deter Prezioso and others from obstructing federal
investigations.

        Prezioso’s conduct was unquestionably serious. He lied to federal agents and withheld
documents from a federal grand jury who were investigating significant organized crime activity at
the Tank Site. As a result, Prezioso effectively hid from authorities his receipt of almost $150,000 in
secret cash payments from a mob-backed company that he received without knowledge of his
employer. Moreover, Prezioso hid the involvement of Joseph Sabella, a high-ranking member of the
Bonanno Family who Prezioso knew had been indicted in the Cammarano case and was still under
investigation by federal authorities.1 Prezioso’s conduct threatened the integrity of the Government’s
investigation and would have effectively kept critical evidence in the Cammarano case from law
enforcement had agents not been able to develop independent evidence to prove the falsity of
Prezioso’s statements. An incarceratory sentence should therefore reflect the seriousness of this
offense.

         An incarceratory sentence should also be of sufficient length to deter Prezioso and others from
engaging in this type of conduct. Notably, some of the letters submitted on Prezioso’s behalf
characterize him as a role model and someone always willing to help others. And yet, here, Prezioso
agreed to meet with the Government under the guise of helping their investigation in a proffer setting,
only to lie repeatedly to cover up his and others’ wrongdoing. Prezioso put his own interest before
that of the community, actively obstructing the investigation of criminal activity. The sentence sought

1
 Sabella pled guilty to racketeering conspiracy just shy of three weeks after Prezioso was arrested.
During his plea allocution, Sabella admitted to his involvement in the Tank Site fraud. He awaits
sentencing, and his stipulated Guidelines range is 87 to 108 months’ imprisonment.

                                                   3
           Case 1:19-cr-00157-PAE Document 17 Filed 06/03/19 Page 4 of 4



by the Government would cause Prezioso to think twice before doing so again, and would send a
message generally that obstructing federal investigations will not result in a slap on the wrist.

                                            Conclusion

        For the foregoing reasons, the Government respectfully requests that the Court impose a
sentence of imprisonment within the Guidelines Range that reflects the seriousness of the offense and
affords adequate deterrence.


                                                      Respectfully submitted,

                                                      GEOFFREY S. BERMAN
                                                      United States Attorney

                                                By:       /s/ Jason M. Swergold        .
                                                      Jason M. Swergold
                                                      Assistant United States Attorney
                                                      Southern District of New York
                                                      (212) 637-1023

cc:    Jeffrey Lichtman, Esq.
       Jeffrey Einhorn, Esq.




                                                 4
